—In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (McNulty, J.), entered March 24, 1992, confirming an order of the same court (Silver-man, H.E.), entered January 24, 1992 which, inter alia, granted the mother’s petition for an upward modification of child support.
Ordered that the order entered March 24, 1992, is affirmed, without costs or disbursements.
We find that a de novo determination of the father’s child support obligations pursuant to the Child Support Standards *680Act (see, Domestic Relations Law § 240; Family Ct Act § 413), was warranted since there were persuasive allegations that the children’s needs were not being met (see, Matter of Fetherston v Fetherston, 172 AD2d 831).
We have examined the appellant’s remaining contentions and find them to be without merit. Thompson, J. P., Santucci, Krausman and Florio, JJ., concur.